DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an Examiner’s statement of reasons for allowance: as to claims 1-6,  the applicants’ arguments, at least in part, that – If, however, the third coil 160 and the first coil130 are connected and the fourth coil 170 and the second coil 150 are connected, the planar transformer 100 of Fig. 1A of Yen will become the annotated Fig, 1D on the left, in which the coil 125 and the coil 165 are connected and thus cannot work as a transformer which requires bye electrically separate coils, neither can the coil 125 and the coil 175. Therefore, the combination of Yen and Yoon changes the principle of operation of Yen and renders Yen inoperable for its intended purpose. Since Yen and Yoon cannot be combined without changing the principle of operation of the primary reference or rendering the reference inoperable for its intended purpose (see MPEP 2145(11)) and Yen and Yoon individually fail to disclose all the technical features of claim 1,claim 1 is patentable.---- are found persuasive. Therefore, the rejection of independent claim 1 has been withdrawn. Accordingly, claims 1-6 are allowable.
Claim 1 recites, a semiconductor element, comprising:
a first coil, substantially located at a first plane; 
a second coil, substantially located at said first plane; 
a connecting section, connecting said first coil and said second coil; 
a third coil, substantially located at a second plane different from said first plane; 
and
a fourth coil, substantially located at said second plane;
wherein, said third coil and said first coil are connected through a through structure, 
said fourth coil and said second coil are connected through a through structure, 
and said third coil and said fourth coil are not directly connected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837